UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6468


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH WAYNE GOODE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:06-cr-00081-BO-1; 5:12-cv-00345-BO)


Submitted:   May 8, 2013                        Decided:   May 23, 2013


Before SHEDD and    AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Goode, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth       Wayne        Goode       seeks    to    appeal           the     district

court’s order treating his Fed. R. Crim. P. 36 motion as a

successive      28     U.S.C.A.    § 2255       (West       Supp.          2012)    motion,    and

dismissing it on that basis.                  The order is not appealable unless

a   circuit       justice         or     judge        issues           a     certificate        of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2006).                           A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner        satisfies      this       standard          by         demonstrating          that

reasonable       jurists       would      find       that        the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on    procedural           grounds,        the       prisoner         must

demonstrate       both    that     the     dispositive           procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that   Goode     has     not   made     the    requisite         showing.            See     United

States     v.    Winestock,       340 F.3d 200,    208           (4th     Cir.    2003).

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

                                               2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3